Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-PRIOR ART REJECTION

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it cannot be determined what is encompassed by the relative language 'not significantly diluted'.  Clarification is required.

PRIOR ART REJECTIONS

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either of Nakayama et al. (US 2002/0102660) or Exner et al. (US 2014/0234830).
These claims are drawn to a method comprising: mixing a sample with an anticoagulant and thermal cycling reagents in the presence of a target nucleic acid, and performing thermal cycling.
Nakayama et al. discloses such a method including the use of PCR and blood samples; see paragraphs 0040-0044.
Exner et al. discloses such a method including the use of PCR and blood samples; see paragraphs 0033 and 0159-0161.
The claimed method cannot be distinguished from the method disclosed by Nakayama et al. or Exner et al.

5.	Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2012/0258500).
These claims are drawn to a method comprising: mixing a sample with an anticoagulant, which may comprise arginine, and thermal cycling reagents in the presence of a target nucleic acid, and performing thermal cycling.
Cheng discloses mixing a sample with arginine and thermal cycling reagents in the presence of a target nucleic acid, and performing thermal cycling.  Cheng discloses that arginine advantageously improves amplification specificity and improves the tolerance of an amplification reaction mixture to amplification inhibitors, such as might be present in a blood sample (see paragraphs 0096, 0157-0158, and 0163-0164).  While Cheng does not specify that arginine has anticoagulant activity, given the instant specification one of ordinary skill in the art would understand this activity to be an inherent property of arginine. Thus, although not recognized by Cheng or used for that purpose, arginine is inherently an anticoagulant.
The claimed method cannot be distinguished from the method disclosed by Cheng.
 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
These claims are drawn to the method as described and rejected above, further comprising sample dilution, or using arginine at particular concentrations.
One of ordinary skill in the art would have been motivated to modify the method of Cheng by sample dilution or adjusting or optimizing the concentration of arginine because such optimization was routine and conventional in the prior art.  Routine optimization of known-important reaction parameters does not support unobviousness (M.P.E.P. 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over either of Nakayama et al. (US 2002/0102660) or Exner et al. (US 2014/0234830), further in view of Gocke et al. (US 2011/0275073). 
These claims are drawn to the method as described and rejected above, wherein the blood sample comprises serum or plasma.
Neither Nakayama et al. nor Exner et al. disclose the use of blood serum or plasma.
Gocke et al. discloses the use of blood serum and plasma for PCR amplification (see paragraph 0047).
One of ordinary skill in the art would have been motivated to modify the method of Nakayama et al. or Exner et al. by using blood serum or plasma because Gocke et al. disclosed the use of blood serum and plasma for PCR analysis.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.


9.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over either of Nakayama et al. (US 2002/0102660) or Exner et al. (US 2014/0234830), further in view of Kozuka (US 2011/0275126). 
These claims are drawn to the method as described and rejected above, further comprising the use of protease or protein denaturing conditions.
Neither Nakayama et al. nor Exner et al. disclose the use of protease or protein denaturing conditions.
Kozuka discloses the use of protease or protein denaturing conditions (heat-treating) for blood samples prior to PCR amplification (see paragraphs 0198-0200).
One of ordinary skill in the art would have been motivated to modify the method of Nakayama et al. or Exner et al. by using protease or protein denaturing conditions for blood samples prior to PCR prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

10.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2002/0102660).
These claims are drawn to the method as described and rejected above, further comprising providing a single solution, or using MgCl2 or Tris at particular concentrations.
Nakayama et al. discloses the use of both Tris and MgCl2 (see paragraph 0041).
One of ordinary skill in the art would have been motivated to modify the method of Nakayama et al. by adjusting or optimizing the concentration of Tris or MgCl2 because such optimization was routine and conventional in the prior art.  Routine optimization of known-important reaction parameters does not support unobviousness (M.P.E.P. 2144.05).  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0258500).
This claim is drawn to a kit comprising: a sample tube, thermal cycling reagents, and arginine.
Cheng discloses a kit comprising thermal cycling reagents and arginine (see paragraphs 0157-0158).
Cheng does not explicitly disclose that the kit contains a sample tube.
One of ordinary skill in the art would have been motivated to modify the kit of Cheng by including a sample tube because this would have merely followed straightforward logical reasoning, as it prima facie obvious to one of ordinary skill in the art at the time the application was filed to make the claimed kit.

12.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2012/0258500) in view of Bunce et al. (US 2013/0115601).
This claim is drawn to the kit as described and rejected above, wherein the reagents are lyophilized.
Cheng does not disclose the use of lyophilized thermal cycling reagents.
Bunce et al. discloses thermal cycling or PCR kits that contain lyophilized reagents (see paragraph 0131).
One of ordinary skill in the art would have been motivated to modify the kit of Cheng by including lyophilized reagents because Bunce et al. disclosed the advantageous use of lyophilized reagents in PCR kits.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make the claimed kit.

CONCLUSION

13.	No claims are free of the prior art.

14.	Xu (US 2009/0286251) is made of record as a reference of interest.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/08/21
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637